Title: Thomas Read to the American Commissioners, 25 August 1778: résumé
From: Read, Thomas
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, August 25, 1778: I received yours by Capt. Barnes. I am recovering from an illness, and should be ready for sea in a few days. I request leave to sail for three months; I have sufficient provisions for that long, and, having brought thirty-one men, need only two more, for whom I request expenses. The men belonging to my vessel are willing to relinquish their high wages and sail for continental pay. My cruising in the Mediterranean, which I know very well, could more than repay all expenses. It will soon be the season for Newfoundland ships bringing fish to market; we need carry but a small quantity of provisions. I would like an answer as soon as possible.>
